
	

114 HR 3283 IH: Securing America’s Next Generation of Safe Loggers and Truckers Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3283
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Poliquin introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to exempt from certain age-related restrictions in
			 the labor laws 16- and 17-year-old individuals employed by their parents
			 in certain logging activities, and to direct the Secretary of
			 Transportation to establish a program to allow States to enter into
			 interstate compacts to standardize the age requirements for operators of
			 commercial motor vehicles.
	
	
 1.Short titleThis Act may be cited as the Securing America’s Next Generation of Safe Loggers and Truckers Act. 2.Exemptions from certain age-related restrictions for employment by a parent in logging and mechanized operationsThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended—
 (1)in section 3 (29 U.S.C. 203)— (A)in subsection (l), by adding at the end the following: , and that employment of employees ages 16 or 17 years in a logging operation in an occupation that the Secretary of Labor finds and declares to be particularly hazardous for the employment of individuals of such ages shall not constitute oppressive child labor if such employee is employed exclusively by his or her parent or by a person standing in the place of his or her parent in a logging operation owned or operated by such parent or person; and
 (B)by adding at the end the following:  (z)Logging—
 (1)means— (A)the felling, skidding, yarding, loading and processing of timber by equipment other than manually operated chainsaws and cable skidders;
 (B)the felling of timber in mechanized operations, including whole tree processors, cut-to-length processors, stroke boom delimbers, wheeled and track feller-bunchers, pull thru delimbers, wheeled and track forwarders, chippers, grinders, mechanical debarkers, wheeled and track grapple skidders, yarders, bulldozers, excavators, and log loaders;
 (C)the bucking or converting of timber into logs, poles, ties, bolts, pulpwood, chemical wood, excelsior wood, cordwood, fence posts, or similar products;
 (D)the collecting, skidding, yarding, loading, transporting and unloading of such products in connection with logging;
 (E)the constructing, repairing and maintaining of roads or camps used in connection with logging; the constructing, repairing, and maintenance of machinery or equipment used in logging; and
 (F)other work performed in connection with logging; and (2)does not include the manual use of chain saws to fell and process timber and the use of cable skidders to bring the timber to the landing.; and
 (2)in section 13(c) (29 U.S.C. 211(c)), by adding at the end the following:  (8)The provisions of section 12 relating to child labor shall apply to an employee who is 16 or 17 years old employed in a logging operation in an occupation that the Secretary of Labor finds and declares to be particularly hazardous for the employment of individuals ages 16 or 17, except where such employee is employed exclusively by his or her parent or by a person standing in the place of his or her parent in a logging operation owned or operated by such parent or person..
			3.Interstate compact test program
 (a)In generalThe Administrator of the Federal Motor Carrier Safety Administration shall establish a test program to allow States and the District of Columbia to enter into interstate compacts with contiguous States to standardize the requirements for operators of commercial motor vehicles in interstate commerce.
 (b)Mutual recognition of licensesA commercial driver’s license issued by one State participating in an interstate compact under subsection (a) shall be recognized as valid in every State that is participating in such compact.
 (c)StandardsIn developing an interstate compact under this section, participating States shall provide for minimum licensure standards acceptable for interstate travel under this section, which may include, for drivers under 21 years of age—
 (1)age restrictions; (2)distance from origin (measured in air miles);
 (3)reporting requirements; or (4)additional hours of service restrictions.
 4.ApprovalAn interstate compact described in section 3 may not go into effect until it has been approved by the governor of each State (or the Mayor of the District of Columbia, if applicable) that is a party to the agreement, after consultation with the Secretary of Transportation and the Administrator of the Federal Motor Carrier Safety Administration.
		
